Name: Regulation (EC) No 1435/2004 of the European Parliament and of the Council of 22 June 2004 amending, as a result of enlargement, Council Regulation (EEC) No 571/88 on the organisation of Community surveys on the structure of agricultural holdings
 Type: Regulation
 Subject Matter: farming systems;  EU finance;  economic analysis;  agricultural structures and production;  European construction;  public finance and budget policy
 Date Published: nan

 16.8.2004 EN Official Journal of the European Union L 268/1 REGULATION (EC) No 1435/2004 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 June 2004 amending, as a result of enlargement, Council Regulation (EEC) No 571/88 on the organisation of Community surveys on the structure of agricultural holdings THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 285(1) thereof, Having regard to the Treaty concerning the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union, and in particular Article 2(3) thereof, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular Article 57(2) thereof, Having regard to the proposal from the Commission, Acting in accordance with the procedure laid down in Article 251 of the Treaty (1), Whereas: (1) Regulation (EEC) No 571/88 (2) provides for the Member States to be reimbursed up to a maximum amount per survey, as a contribution to expenses incurred. (2) In order to carry out the surveys on the structure of agricultural holdings, considerable funding will be required from the Member States and from the Community to meet the information requirements of the Community institutions. (3) In the light of the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and with a view to conducting surveys on the structure of agricultural holdings in these new Member States in 2005 and 2007, it is appropriate to provide for a maximum Community contribution per survey; this adaptation is needed by reason of accession and has not been provided for in the Act of Accession. (4) This Regulation lays down, for the remainder of the programme, a financial framework constituting the prime reference within the meaning of point 33 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure (3), for the budgetary authority during the annual budgetary procedure, HAVE ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 571/88 is hereby amended as follows: 1. the following indents shall be added to the first subparagraph of Article 14(1):  EUR 25 000 for Malta,  EUR 200 000 for Cyprus,  EUR 500 000 for Estonia and Slovenia,  EUR 700 000 for Slovakia,  EUR 1 100 000 for the Czech Republic, Latvia and Lithuania,  EUR 2 000 000 for Hungary and Poland.; 2. in Article 14, the third subparagraph of paragraph 1 shall be replaced by the following: The financial framework for the implementation of this programme, including the appropriations necessary for the management of the Eurofarm project, shall be set at EUR 43,7 million for the period 2004-2006. The amount for the period 2007-2009 will be fixed by the budgetary and legislative authority on a proposal from the Commission on the basis of the new financial perspective for the period commencing in 2007. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Point 1 of Article 1 shall apply as from 1 May 2004. This Regulation shall be binding in its entirety and shall be directly applicable in all Member States. Done at Brussels, 22 June 2004. For the European Parliament The President P. COX For the Council The President J. WALSH (1) Opinion of the European Parliament of 21 April 2004 (not yet published in the Official Journal) and Decision of the Council of 21 June 2004. (2) OJ L 56, 2.3.1988, p. 1. Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (3) OJ C 172, 18.6.1999, p. 1. Agreement as amended by Decision 2003/429/EC of the European Parliament and of the Council (OJ L 147, 14.6.2003, p. 25).